Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 1 of 29 PageID #: 347




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 GARY W. BROOKS,                      )
                                      )
                      Plaintiff,      )
                                      )
                   v.                 )                    Case No. 1:18-cv-00613-TWP-TAB
                                      )
 CITY OF CARMEL and DOUGLAS C. HANEY, )
                                      )
                      Defendants.     )

           ORDER ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on a Motion for Summary Judgment filed pursuant to

 Federal Rule of Civil Procedure 56 by Defendants City of Carmel ("Carmel") and Douglas C.

 Haney ("Haney") (collectively, "Defendants") (Filing No. 32). Plaintiff Gary W. Brooks

 ("Brooks") initiated this lawsuit, bringing claims for violation of Title II of the Americans with

 Disabilities Act ("ADA"), violation of First and Fourth Amendment rights, and battery. The

 Defendants seek summary judgment, asserting the evidence does not support Brooks' claims and

 qualified immunity protects Haney against the claims. For the following reasons, the Court grants

 in part and denies in part the Defendants' Motion.

                                     I.     BACKGROUND

        The following facts are not necessarily objectively true, but as required by Federal Rule of

 Civil Procedure 56, the facts are presented in the light most favorable to Brooks as the non-moving

 party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 255 (1986).

        Plaintiff Brooks is over 60 years old and is a resident of Carmel, Hamilton County, Indiana.

 He suffered a brain aneurism in 1995, which required emergency surgery. Brooks experienced
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 2 of 29 PageID #: 348




 memory loss as a result of the injury and, since that time, has had difficulty forming new memories.

 He has difficulty performing daily tasks because of his memory problems. Brooks lives with his

 girlfriend of twenty years, who helps him get by. He receives social security disability benefits for

 financial support (Filing No. 43-2 at 1).

        Because Brooks has trouble forming new memories, when he does anything that he thinks

 is important to remember, he will record himself with a Sony video recording camera. The camera

 is old and large, so he carries it on top of a clipboard, and he uses the clipboard to take notes for

 himself to remember. It is impractical for Brooks to record all his activities, so he does not record,

 for example, trips to the bank and pharmacy because they provide receipts of the transactions.

 However, Brooks typically records any personal business that he conducts with government

 officials. When he uses his camera to record his interactions, the camera is plainly visible. Id. at

 1–2.

        Defendant Carmel is a city within Hamilton County, Indiana. Defendant Haney is an

 employee of Carmel as its "in-house" counsel. Haney represents Carmel in all its legal affairs. He

 does not have the authority to arrest people (Filing No. 34-3 at 3, 43). Certain offices within the

 Carmel government have a policy that prohibits recording or photographing in the private areas of

 the office. The Department of Community Services ("DOCS") and the Law Department are two

 offices that have such a policy. Written notices are posted in the offices, and any individual who

 enters those offices with video or audio equipment is advised orally of the policy by Carmel

 employees. The Law Department office has had this policy in place before Haney came to work

 for Carmel in 1997. When Haney became the chief legal officer, he continued the policy because

 the office contains confidential and privileged documents, and confidential communications with

 clients occur on a regular basis in the office. Id. at 5–10.




                                                    2
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 3 of 29 PageID #: 349




         If an individual is violating the recording policy while in an office, they are asked to stop

 violating the policy or to leave the office. They are told to leave the office and return to the hallway

 where recording is permitted. The policy of not permitting recording within certain departments

 of the executive branch of Carmel is limited to the inner offices and work areas of these

 departments, including the Law Department and DOCS. The policy does not extend to the

 hallways or other common spaces within Carmel's City Hall or to the various public meetings that

 are held in designated rooms within City Hall. If an individual has a need to record a

 communication with a Carmel official or employee, such a communication would be permitted to

 take place outside the inner offices and employee work areas of these executive departments such

 as in the hallways, common spaces, and designated conference and meeting rooms located

 throughout City Hall. Id. at 13–14; Filing No. 34-4 at 1–2.

         As a resident of Carmel, Brooks occasionally needs to visit Carmel's city offices to conduct

 personal business. Since 2012, Carmel city officials have told Brooks that he cannot record in the

 city offices, and they usually do not help him and ask him to leave. On some occasions, they have

 threatened to call the police, and on other occasions, nothing is said to Brooks and he quickly

 conducts his business and leaves (Filing No. 43-2 at 3).

         On March 4, 2016, Brooks came to the DOCS in Carmel's City Hall to discuss a trailer on

 his property in Carmel. Brooks does not remember who he spoke to that day or the purpose of his

 visit other than it involved something about a trailer on his property. At his deposition, Brooks

 could not remember if he talked with Haney that day. He has no memory of anything that happened

 during his visit other than what is on his video recording (Filing No. 34-1 at 5–9).

         Prior to entering City Hall, Brooks started his video recording and then walked into the

 building. He found his way to the DOCS office and stated that he was looking for the "head man"




                                                    3
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 4 of 29 PageID #: 350




 of the DOCS or Brent Liggett. He indicated that he needed to discuss a trailer on his property.

 After interacting with two female employees for approximately two minutes, one of the female

 employees realized that Brooks was recording and asked him to stop. Brooks refused to stop

 recording and explained that he had a memory disability and needed to continue recording to have

 a record of his interactions with Carmel officials. The female employee who asked him to stop

 recording got up from her desk and walked out of the DOCS office (Filing No. 37, Video

 Recording of March 4, 2016 Visit to DOCS).

        The DOCS female employee then went to the Law Department office and asked Haney to

 help with a disturbance in her office. She explained that a man was recording into the office and

 would not stop. They had pushed the emergency button for the police to assist, but the police had

 not arrived. Haney went to the DOCS office to try to diffuse the situation. When Haney entered

 the office, he saw Brooks standing by the sign that read "No Recording," and Brooks appeared

 upset with a red face (Filing No. 34-3 at 23–25).

        Haney approached Brooks and stated that if he had problems with his memory, Brooks

 should write down his questions and the questions would be answered in writing. Haney directed

 Brooks to turn off the video recording. He informed Brooks that he was not allowed to record into

 the private areas of the DOCS. Brooks responded again that he has a memory disability, and

 Haney repeated that Brooks could write and submit his questions, and Carmel would respond in

 writing as an accommodation for the disability. Haney then asked Brooks multiple times if he had

 a disability with writing, however, Brooks did not respond to the question. Haney again directed

 Brooks to turn off the recording, and Brooks refused. Haney then walked around the office counter

 to stand directly in front of Brooks to block his recording into the private area of DOCS and to put




                                                  4
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 5 of 29 PageID #: 351




 himself between the DOCS employees and Brooks (Filing No. 37, Video Recording of March 4,

 2016 Visit to DOCS; Filing No. 34-3 at 26–27).

        When Haney walked from the office cubicle area to where Brooks was standing, he stood

 in front of Brooks, close enough to block the camera lens, but he did not physically touch Brooks

 (Filing No. 34-3 at 27). Haney stated, "Sir, I'd like you to turn off the camera." Brooks responded,

 "Don't get that close to me. You don't have to get that close to me." Haney replied aggressively,

 "You can turn off the camera." They repeated this back and forth to each other multiple times.

 Brooks said, "Just back up a little bit. Why are you getting so close to me?" He then said, "You're

 in my air space, and I don't feel comfortable." Haney repeatedly stated "turn off the camera", and

 Brooks again explained that he had a memory disability. Haney repeated, "Write them down and

 we'll give you written answers and then there's no problem; that's called a reasonable

 accommodation." Brooks then stated, "Don't touch me," and Haney replied, "I'm not touching

 you. Am I touching you?" Brooks did not respond and the two continued to argue about Brooks'

 disability and Haney's accommodation. Brooks again stated, "You're getting too close to me," and

 "there's an airspace around people that you probably shouldn't get in." Haney asked, "why," to

 which Brooks replied, "because I don't like you being that close to me." After again discussing

 Brooks' disability and Haney's proposed accommodation, Brooks left the office and returned to his

 car (Filing No. 37, Video Recording of March 4, 2016 Visit to DOCS, 10:10 to 14:35).

        Just over a year after this encounter, Brooks went to the Carmel Law Department to drop

 off a public records request on May 18, 2017 (Filing No. 43-2 at 3). Brooks has no memory of

 any details of what happened during this visit other than what is on his video recording (Filing No.

 34-1 at 9–11). Brooks started his video recording before entering the Law Department office.

 When he walked into the office, he was greeted and then was immediately asked if his video




                                                  5
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 6 of 29 PageID #: 352




 recorder was on, to which he responded yes. He was told that he needed to turn off the recorder

 or step outside. Brooks replied that he needed to drop off papers, and he was again told that he

 needed to turn off the recorder or step outside. As this conversation occurred, Brooks recorded

 the posted sign that explained recording was not allowed in the office because of confidentiality

 concerns. After about twenty seconds of this exchange, Brooks began to explain that he has a

 memory disability and needed to record his activities, and Haney emerged from his office (Filing

 No. 37, Video Recording of May 18, 2017 Visit to Law Department).

        Brooks stated that he needed to drop off his written records request, and Haney responded,

 "You may". Brooks explained that he needed to obtain public records and wanted a signature on

 the request receipt form. He asked if he could get a signed receipt, and Haney replied, "Not until

 you leave with that camera." Brooks asserted that he was in a public place, and Haney explained

 that the office was not a "public part of a public place." Id. at 0:40 to 1:01.

        Haney stepped closer to Brooks to block him from continuing to record into the office

 (Filing No. 34-3 at 37). Brooks asked again for a copy of the signed records request, and Haney

 told him not until he turned off the video recording or left the office. Haney told Brooks he would

 receive a signed copy after he turned off the recording or stepped outside the office. Brooks

 repeated that he needed to record the interaction, and Haney instructed his coworker to call the

 police. Haney pointed toward the door for Brooks to leave the office, opened the door to the office,

 and exclaimed, loudly, "I'm not going to say it again"…."No"…"Get out!" When Brooks asked

 again if he could get a copy of the papers, Haney angrily yelled, "Turn it off! Turn it off!" Haney

 reached toward Brooks and the video camera as he told Brooks to turn it off. The video picture

 flips upside down and around and Haney made physical contact with Brooks. (Filing No. 37,




                                                   6
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 7 of 29 PageID #: 353




 Video Recording of May 18, 2017 Visit to Law Department, 1:09 to 1:42). Brooks then says

 "Don't touch me, don't touch me! Id.

        During his deposition, Haney was asked about any physical contact between himself and

 Brooks. He explained,

        At that point I was so close to him that . . . I could smell him. . . . He moves the
        camera toward my face again and, reflexively, I block his forearm with my right
        hand to get that -- get him away from me. I did touch his -- I didn't touch his hand.
        I touched his lower forearm for about a second with an open palm. And then I
        backed away, and he leans toward me again so I moved to block it. I don't think I
        even touched him the second time, but that was about a second.

 (Filing No. 34-3 at 39.)

        When asked to describe the physical contact between Brooks and Haney, Brooks testified

 during his deposition, "I can't tell you exactly what happened. It's on the videotape. But it's just

 that's what happened." (Filing No. 34-1 at 11.) When asked for details, Brooks replied, "I don't

 remember." Id. In his subsequently written declaration, Brooks explained, "Haney crossed the

 partition to get to my side. He came right up to me and shoved me against a wall, hurting my

 wrist." (Filing No. 43-2 at 4.) In Haney's affidavit, Haney asserts, "I never shoved Brooks against

 a wall." (Filing No. 34-4 at 1.)

        After the physical contact, Haney walked away and went back into his office. Brooks

 repeated his request for a signed copy of his records request. Haney reemerged from his office

 about twenty-five seconds later, and Brooks again asked for a copy of the papers. Brooks then

 stated that Haney hurt his wrist "when you touched me." Brooks again explained he needed a

 signed copy, and Haney stated that he would give him the signed copy when he turned off the

 video recording. Brooks continued to record in the office and stated to Haney "you hurt my wrist

 when you pushed me." Haney signed the records request and gave a copy to Brooks. Then Brooks

 left the office (Filing No. 37, Video Recording of May 18, 2017 Visit to Law Department, 1:42 to



                                                  7
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 8 of 29 PageID #: 354




 6:42). After leaving the office, Brooks went to the emergency room to have his wrist examined

 because it was hurting. His wrist was sprained but not fractured (Filing No. 43-2 at 4).

        On March 1, 2018, Brooks filed his Complaint against the Defendants, asserting claims for

 failing to accommodate his disability in violation of Title II of the ADA, violation of the First

 Amendment right to self-expression, violation of the Fourth Amendment protection against

 excessive force/unreasonable seizure, conspiracy to violate civil rights, and battery and intentional

 infliction of emotional distress under Indiana state law. (Filing No. 1 at 4.)

        In his Statement of Claims, Brooks explained, "Plaintiff does not intend to pursue his

 claims against Defendants for a conspiracy to violate his civil rights pursuant to 42 U.S.C. § 1985.

 That claim is withdrawn." (Filing No. 31 at 2.) And in his summary judgment response brief,

 Brooks further explained, "Plaintiff intended to withdraw his claim for intentional infliction of

 emotional distress but failed to properly note this in his Statement of Claims." (Filing No. 42 at 4

 n.1.) The Defendants filed their Motion for Summary Judgment on Brooks' remaining claims.

                         II.     SUMMARY JUDGMENT STANDARD

        The purpose of summary judgment is to pierce the pleadings and to assess the proof in

 order to see whether there is a genuine need for trial.” Matsushita Electric Industrial Co. v. Zenith

 Radio Corp., 475 U.S. 574, 587 106 S. Ct. 1348 (1986). Federal Rule of Civil Procedure 56

 provides that summary judgment is appropriate if "the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law." Hemsworth v. Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a

 motion for summary judgment, the court reviews "the record in the light most favorable to the non-

 moving party and draw[s] all reasonable inferences in that party's favor." Zerante, 555 F.3d at 584




                                                  8
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 9 of 29 PageID #: 355




 (citation omitted). "However, inferences that are supported by only speculation or conjecture will

 not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir.

 2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the burden of

 proof on a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by

 specific factual allegations, that there is a genuine issue of material fact that requires trial."

 Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet this burden with

 conclusory statements or speculation but only with appropriate citations to relevant admissible

 evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations

 omitted).

        "In much the same way that a court is not required to scour the record in search of evidence

 to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

 of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

 marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

 nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

 for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

 (citations and quotation marks omitted).

                                        III.   DISCUSSION

        The Defendants present various arguments for summary judgment on Brooks' claims for

 violation of Title II of the ADA, violation of First and Fourth Amendment rights, and battery. The

 Court will address each claim separately.

 A.     Title II ADA Claim Against Carmel

        Title II of the ADA provides that "no qualified individual with a disability shall, by reason

 of such disability, be excluded from participation in or be denied the benefits of the services,




                                                   9
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 10 of 29 PageID #: 356




  programs, or activities of a public entity, or be subjected to discrimination by any such entity." 42

  U.S.C. § 12132. Public entities "shall furnish appropriate auxiliary aids and services where

  necessary to afford individuals with disabilities . . . an equal opportunity to participate in, and

  enjoy the benefits of, a service, program, or activity of a public entity." 28 C.F.R. §35.160(b)(1).

         The Seventh Circuit recently has explained,

         To prove a prima facie case of discrimination under Title II, a plaintiff must show:
         (1) that he is a qualified individual with a disability; (2) that he was denied the
         benefits of the services, programs, or activities of a public entity or otherwise
         subjected to discrimination by such an entity; and (3) that the denial or
         discrimination was by reason of his disability. It is well established that a failure to
         make reasonable modifications in policies, practices, or procedures can constitute
         discrimination under Title II.

  Lacy v. Cook Cty., 897 F.3d 847, 853 (7th Cir. 2018) (internal citations and quotation marks

  omitted).

         The Defendants argue that Brooks' allegation that Carmel's refusal to allow him to record

  himself in public despite his disability violated Title II of the ADA fails, because Carmel has no

  liability under the ADA in this case. The Defendants do not challenge Brooks' disability; rather,

  they argue that Carmel's policy of not allowing video/audio recording within the offices of the Law

  Department and DOCS does not deny Brooks the city's services, programs, or activities or

  participation in such.

         The ADA requires providing individuals with meaningful access, not necessarily identical

  access, see United Spinal Ass'n v. Bd. of Elections, 882 F. Supp. 2d 615, 623–24 (S.D.N.Y. 2012).

  Carmel contends it has provided or offered to provide Brooks with meaningful access to city

  services. Carmel's recording policy does not bar Brooks from recording in the majority of City

  Hall spaces including the hallways, other common spaces, or designated meeting rooms. If Brooks

  or any other individual has a need to record a communication with a Carmel official or employee,




                                                   10
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 11 of 29 PageID #: 357




  such a recorded communication would be permitted to take place outside the inner offices or work

  areas of the departments such as in the hallway, common spaces, or a conference or meeting room.

         The Defendants argue that meaningful access was presented to Brooks, and he was not

  denied access to services. When Brooks visited the DOCS to discuss a trailer on his property,

  rather than allowing him to video record in the office to preserve the communication, Haney

  offered that Brooks could submit his questions in writing, and he would be given answers in

  writing to preserve the communication. When Haney asked Brooks if he had a disability related

  to writing, Brooks refused to respond.

         Concerning Brooks' visit to the Law Department office to submit a public records request,

  the Defendants assert the procedure to receive, document, and respond to public records requests

  provides meaningful access to that city service without the need for Brooks to video record inside

  Carmel's offices. When a records request is received, Carmel acknowledges the receipt of the

  request in writing and then sends a follow-up letter again setting out the request and the substantive

  response to the request. The Defendants point out that, on the particular records request form that

  Brooks delivered to Carmel's Law Department on May 18, 2017, Brooks had indicated that he

  wanted Carmel to correspond with him via mail to his residence in writing concerning the

  request—the very procedure that Carmel had in place (Filing No. 34-7 at 1). The Defendants note

  that Brooks had utilized this same procedure for a public records request in 2012 (Filing No. 34-6

  at 1). In any event, the Defendants argue, Brooks fully received the city services he was seeking—

  the opportunity to submit a public records request and to receive written confirmation of that

  request (Filing No. 34-7). Because Brooks was not denied meaningful access to any city services,

  the Defendants argue that his Title II ADA claim fails as a matter of law.

         In response, Brooks argues that he was denied city services due to his disability. He notes,




                                                   11
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 12 of 29 PageID #: 358




         In the March 4, 2016 encounter Brooks attempted to speak with a zoning official,
         Brent Liggett, regarding the trailer parked in his driveway but was unable to speak
         to anyone in the department about his problem before Haney threw him out of the
         office. Brooks received no services whatsoever in that encounter. . . . In the course
         of the May 18, 2017 visit to the Law Department, Brooks [] ultimately was able to
         submit his records request and obtain a receipt, but only after being physically
         assaulted.

  (Filing No. 42 at 6.) "That Brooks may have recorded himself unmolested on a few other visits

  does not change the fact that the City refuses to serve Brooks if he records himself." Id.

         Concerning the accommodation offered by Carmel that he could submit his questions in

  writing and receive written responses, Brooks argues that such an accommodation might be

  sufficient in some instances, but he has difficulty writing documents longer than short notes to

  himself. He asserts that responding to written questions would not provide him with meaningful

  access to city services because he lacks the ability to write out questions to a complex zoning

  question. Brooks argues that written correspondence is rarely an adequate substitute for speaking

  with somebody. The accommodation he seeks is a simple exception to Carmel's policy against

  making recordings, which requires no expenditure of money, no additional personnel or

  equipment, and no physical modifications. Confidentiality concerns can be addressed by requiring

  Brooks to make an appointment ahead of time, and confidential documents can be put away before

  his appointment. Brooks argues that Carmel has failed to provide him with meaningful access to

  city services, so his Title II ADA claim should survive summary judgment.

         The Court finds that Carmel is entitled to summary judgment on Brook's Title II ADA

  claim. Carmel has not denied Brooks meaningful access to the city services it provides to all other

  individuals. Brooks was able to submit his public records request on May 18, 2017, and he was

  given a signed acknowledgement of his submitted request. Carmel followed its normal procedure

  of sending Brooks a letter indicating that it had received his public records request. Carmel then




                                                  12
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 13 of 29 PageID #: 359




  sent the follow-up letter with the substantive response to the request (Filing No. 34-7). Brooks

  successfully had used this same procedure for obtaining public records in 2012. Brooks was not

  denied access to the city service of submitting public records requests and receiving a response.

         When Brooks asked to speak to the "head man" of the DOCS while video recording into

  the office in violation of Carmel's policy, he was told that he could not video record in the office,

  but he could submit written questions, and he would be given written answers. When he said that

  he needed to video record the interaction to preserve the communication, he was told that the

  written communications would serve as an accommodation for him to preserve the

  communication. Brooks' post hoc argument that he has difficulty writing documents longer than

  short notes to himself and he cannot write out questions for a complex zoning issue is belied by

  the evidence in the record of his handwritten public records requests in 2012 and 2017 and his

  admission that he can read and write. Importantly, when Haney was offering an accommodation

  to Brooks, he specifically asked whether Brooks had a disability related to writing. Brooks did not

  answer Haney's repeated questions about his writing abilities, thereby thwarting any efforts to

  make an accommodation related to writing if such an accommodation was necessary.

         Carmel's offered accommodation to accept written questions from Brooks and to provide

  written answers served as a reasonable accommodation for Brooks' memory disability and would

  have preserved the communications as desired by Brooks. This provided Brooks with meaningful

  access to the city services he was seeking. The practice of allowing individuals to video or audio

  record in public spaces throughout City Hall provided another reasonable accommodation that

  would have given Brooks meaningful access to the services he was seeking. Therefore, the Court

  concludes that the designated evidence shows Carmel did not deny Brooks access to city services

  due to his disability, and summary judgment in favor of Carmel is appropriate on the ADA claim.




                                                   13
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 14 of 29 PageID #: 360




         The Defendants make the additional argument that Carmel cannot be liable for damages

  because the evidence shows it did not act with "deliberate indifference." However, in light of the

  Court's determination above, the Court declines to address this secondary argument.

  B.     First Amendment Claim Against Carmel and Haney

         The Defendants argue that they are entitled to summary judgment on Brooks' First

  Amendment claim because he was not engaged in protected speech when video recording his

  interactions with Carmel city officials, and there was no violation of the right to free expression.

  The Defendants acknowledge that the "First Amendment protects the right to gather information

  about what public officials do on public property, and specifically, a right to record matters of

  public interest. See Blackston v. Alabama, 30 F.3d 117, 120 (11th Cir.1994)." (Filing No. 33 at

  20.) They assert, "[h]owever, what is missing from Brooks' First Amendment claim is the public

  interest or public concern requirement which justifies the First Amendment protection." Id.

         In order to have First Amendment protection, a plaintiff must demonstrate that he had a

  message to be communicated and an audience to receive the message regardless of the medium in

  which the message is to be expressed. Hurley v. Irish-American Gay, 515 U.S. 557, 568–69

  (1995). "It is well established that in order to be protected under the First Amendment, images

  must communicate some idea." Porat v. Lincoln Towers Cmty. Ass'n, 2005 U.S. Dist. LEXIS

  4333, at *13–17 (S.D.N.Y. Mar. 17, 2005) (citing Texas v. Johnson, 491 U.S. 397, 404 (1989)).

         The Defendants argue,

         Here, Brooks wasn't recording his interactions with Doug Haney or other City
         officials for the purpose of recording events of public interest or concern like a
         citizen may do when they record a public meeting or record a police officer making
         an arrest. Rather, Brooks sought to record communications with City officials on
         matters uniquely pertinent to only him, a public records request for an accident in
         which he was involved or witnessed and a matter concerning a trailer parked on his
         girlfriend's property. He has admitted that he sought to record his communications
         with City officials for his own use. He had no message to communicate and no



                                                  14
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 15 of 29 PageID #: 361




         audience to receive that message. The City Defendants are entitled to summary
         judgement [sic] on Plaintiff's First Amendment claim.

  (Filing No. 33 at 21–22.)

         The Defendants additionally argue that Haney is entitled to qualified immunity against any

  First Amendment claim because Brooks cannot show that a constitutional right existed, at the time

  of the incident, to videotape his interactions with Carmel city officials for purely personal reasons.

  To overcome qualified immunity, Brooks must show there was a clearly-established constitutional

  right (defined with appropriate specificity) at the time of the incident, see Hernandez v. Foster,

  657 F.3d 463, 473–74 (7th Cir. 2011), and the Defendants argue Brooks cannot do so. Thus,

  qualified immunity protects Haney against the First Amendment claim.

         Brooks responds that restricting the use of audio and video recording devices suppresses

  speech just as effectively as restricting the dissemination of the resulting recording. He asserts that

  audio/video recordings are media of expression commonly used for the preservation and

  dissemination of information; they are included within the speech and free press guarantees of the

  First Amendment. Brooks argues that the act of making recordings is necessarily included in the

  First Amendment's guarantee of speech and press rights as a corollary of the right to disseminate

  the recording. In support of his argument, Brooks points to the Seventh Circuit's decision in ACLU

  v. Alvarez, 679 F.3d 583 (7th Cir. 2012), where the court protected a First Amendment right to

  record police officers performing their official duties in public places.

         Brooks argues that there is no Supreme Court or Seventh Circuit precedent requiring the

  dissemination of the recording to an audience in order to receive First Amendment protection. But

  even still, Brooks told the Carmel city employees during his March 2016 encounter that sometimes

  city officials do not accurately remember his actions, so he needed to record them. This concern

  came from an earlier experience with a Carmel police officer who gave Brooks a ticket, and when



                                                    15
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 16 of 29 PageID #: 362




  disputing the ticket in city court, the officer told a different story, so Brooks showed his recorded

  video, which helped him prevail in court (Filing No. 43-2 at 2). Brooks argues his "intended

  audience is anyone to whom he would need to establish the truth should City officials

  mischaracterize his actions," and furthermore, "[i]t is a matter of public interest when public

  officials engage in any kind of misconduct. Such misconduct would include Doug Haney's

  physical assault of Brooks—a fact that few would likely believe had Brooks not recorded it."

  (Filing No. 42 at 9–10.) Brooks argues he has a right to record public officials on public property,

  so his First Amendment claim is not subject to summary judgment.

         Brooks asserts that Haney is not entitled to qualified immunity because the law was clearly

  established at the time of the incidents that citizens may make recordings of the actions of

  government officials performing their duties in public places as stated in ACLU v. Alvarez, 679

  F.3d 583 (7th Cir. 2012). Furthermore, Brooks seeks an injunction prohibiting the Defendants

  from interfering with his right to record himself in the publicly accessible areas of city offices, and

  the doctrine of qualified immunity does not apply to Brooks' claim for injunctive relief. Neely-

  Bey Tarik-El v. Conley, 912 F.3d 989, 1004 (7th Cir. 2019).

         In reply, the Defendants assert that Brooks has mischaracterized their "argument as only

  supported by the fact that Brooks never disseminated or broadcast his videos of personal

  encounters with City officials and that no Seventh Circuit or Supreme Court [decisions] require

  dissemination." (Filing No. 46 at 12.) However, the Defendants explain, their "actual argument is

  that Brooks was not engaged in expressive speech when he came to Carmel City offices to record

  his communication with City officials, so he could review and remember those conversations in

  the future, and there is plenty of case law support for that concept." Id. In Porat, the plaintiff's

  First Amendment claim failed because his photography was a personal "hobby" intended for




                                                    16
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 17 of 29 PageID #: 363




  "aesthetic and recreational" purposes. Porat, 2005 U.S. Dist. LEXIS 4333, at *15. In Larsen v.

  Fort Wayne Police Dep't, 825 F. Supp. 2d 965, 979–80 (N.D. Ind. 2010), the plaintiff's First

  Amendment claim failed because his desire to video record his daughter's school choir

  performance was for purely personal purposes and, thus, was not protected speech.

         The Defendants argue,

         Brooks did not make a recording of the activity of public officials at Carmel City
         offices to communicate some idea but rather as a hedge against what he perceives
         as a history of City officials lying about his activities. Brooks wanted the videos to
         defend himself against future civil citations or other sanctions levied by Carmel
         City officials. . . . Brooks sought to record communications with City officials on
         matters uniquely pertinent and of interest only [to] him. There is no audience for
         such recordings. The City Defendants are entitled to summary judgement on
         Plaintiff's First Amendment claim.

  (Filing No. 46 at 13.)

         Viewing the designated evidence in the light most favorable to Brooks as the non-moving

  party, as the Court must do when reviewing a summary judgment motion, see Zerante, 555 F.3d

  at 584, the Court concludes that summary judgment is not appropriate on the First Amendment

  claim. The Defendants argue that to support the claim there must be a message to be communicated

  and an audience to receive the message, and a recording for purely personal use is not expressive

  speech. However, there is evidence in the record that Brooks informed Carmel employees that his

  recordings were used to document communications between himself and Carmel officials because

  sometimes people forget how events play out, and these recordings could be used later to

  communicate the recorded messages to other Carmel officials, such as a city judge. These

  recordings carry a message that can be communicated to an audience (however small that audience

  may be).

         Additionally, there is no evidence that suggests Brooks recorded these interactions for

  purely personal purposes. The evidence does not suggest that Brooks recorded the videos as a



                                                  17
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 18 of 29 PageID #: 364




  personal hobby, made the videos for personal aesthetic or recreational purposes, or later watched

  his recordings for his own personal, private entertainment. Rather, the evidence viewed in the light

  most favorable to the non-moving party suggests that Brooks recorded the videos to preserve a

  message to communicate to other city officials if needed.

         The Defendants rely upon the court's decision in Larsen, yet the court there explained legal

  principles that cut against the issuance of summary judgment. The court stated, "The First

  Amendment is not implicated because a person uses a camera, but rather, when that camera is used

  'as a means of engaging in protected expressive conduct,' or, less commonly, to 'gather information

  about what public officials do on public property.'" Larsen, 825 F. Supp. 2d at 979 (internal

  citations omitted). In that case, "Larsen [did] not argue that he was attempting to express or

  communicate an idea through his proposed videography of the show choir invitational or that he

  was gathering information about what public officials do on public property." Id. However, in this

  case, Brooks argues that he was gathering information about what public officials do on public

  property. His First Amendment claim is not subject to summary judgment.

         Regarding Haney's claim to qualified immunity, in making this determination, the Court

  considers whether the facts demonstrate a constitutional violation and whether the constitutional

  right was clearly established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 231–

  32, 236 (2009). If either part is missing, qualified immunity will protect the government official

  from liability for civil damages. Id. at 231.

         The Supreme Court has "repeatedly told courts . . . not to define clearly
         established law at a high level of generality," and the Seventh Circuit has long held
         that "the test for immunity should be whether the law was clear in relation to the
         specific facts confronting the public official when he acted."

  Volkman v. Ryker, 736 F.3d 1084, 1090 (7th Cir. 2013) (internal citations omitted). To show that

  a government official's conduct violated a clearly established right "do[es] not require a case



                                                  18
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 19 of 29 PageID #: 365




  directly on point, but existing precedent must have placed the statutory or constitutional question

  beyond debate." Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

         In this case, the constitutional question falls short to avoid qualified immunity. Brooks

  relies on ACLU v. Alvarez for the general proposition that citizens may make recordings of the

  actions of government officials performing their duties in public places, but the Court concludes

  that this defines the right at too high a level of generality. The Alvarez decision was made in the

  context of recording police officers performing their official duties in public places to promote

  police accountability. But in this case, Haney is not a police officer; rather, he is a government

  employee who was enforcing a city policy prohibiting recording within the inner offices of

  Carmel's city hall. "The contours of the right must be sufficiently clear that a reasonable official

  would understand that what he is doing violates that right." Anderson v. Creighton, 483 U.S. 635,

  640 (1987). The contours of Brooks' claimed right—to video record his private interactions with

  city officials within private city offices that have "no recording" signs posted—are not sufficiently

  established or clear to allow Haney to understand that he was violating Brooks' constitutional

  rights. Thus, Haney is entitled to qualified immunity against Brooks' First Amendment claim, and

  he cannot be held liable for civil damages.

  C.     Fourth Amendment Claim Against Haney

         In his Complaint, Brooks alleges that "Haney's attempts to remove Brooks from City

  offices by physical force constitute excessive force in violation of the Fourth Amendment." (Filing

  No. 1 at 4.) The Defendants argue that this claim against Haney fails because the Fourth

  Amendment does not apply to Haney in the factual context of this case, Haney did not seize

  Brooks, and Haney is entitled to qualified immunity.




                                                   19
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 20 of 29 PageID #: 366




          The Defendants argue that the Fourth Amendment primarily applies in the context of law

  enforcement to prevent police from searching private places without a warrant or exigent

  circumstances and from seizing suspected criminals unreasonably. "[T]he principal concern of [the

  Fourth] Amendment's prohibition against unreasonable searches and seizures is with intrusions on

  privacy in the course of criminal investigations." Ingraham v. Wright, 430 U.S. 651, 673 n.42

  (1977). The Defendants assert that the Fourth Amendment's expansion into non-law enforcement

  activities has been limited to government conduct motivated by investigatory or administrative

  purposes such as when "the government's motivation is to investigate violations of criminal laws

  or breaches of other statutory or regulatory standards." Marshall v. Barlow's, Inc., 436 U.S. 307,

  312–13 (1978) (Fourth Amendment applies to OSHA inspectors); see also New Jersey v. T.L.O.,

  469 U.S. 325, 334–35 (1985) (Fourth Amendment applies to search by a school administrator in

  the school setting); Camara v. Municipal Court, 387 U.S. 523, 528 (1967) (Fourth Amendment

  applies to municipal health and safety inspector).

          The Defendants point the Court's attention to the recent case of Marotz v. City & Cty. of

  S.F., 2015 U.S. Dist. LEXIS 26076 (N.D. Cal. Mar. 2, 2015). There, a citizen filed a Section 1983

  suit against the City of San Francisco, its city attorney's office, its city attorney, and its city attorney

  investigator under the Fourth Amendment, contending that the attorney investigator physically

  removed him from the reception area of the city's law department. The district court in Marotz

  dismissed the Fourth Amendment claim because the city attorney investigator was not pursuing an

  investigative or administrative purpose; rather, the confrontation was motivated by personal malice

  or frustration. Marotz, 2015 U.S. Dist. LEXIS 26076, at *16–17. The Defendants argue that the

  same result is warranted in this case. Haney was not involved in any criminal or civil investigation

  when interacting with Brooks, so the Fourth Amendment does not apply in this case.




                                                      20
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 21 of 29 PageID #: 367




         The Defendants further argue that, even if the Fourth Amendment did apply, Haney did

  not violate it because he did not seize Haney. There must be physical force and a show of authority,

  and the individual must submit to the show of authority. The state actor must restrain the freedom

  of the individual to walk away. In this case, Haney did not show authority, and Brooks did not

  submit to any show of authority. Haney did not acquire physical control over Brooks; rather,

  Haney tried to get Brooks to leave the city offices, and any physical contact between the two was

  inadvertent. Therefore, the Defendants assert, Haney did not seize Brooks. The Defendants

  additionally argue that qualified immunity protects Haney against Brooks' Fourth Amendment

  claim because Brooks cannot demonstrate that the constitutional right to be free from an

  unreasonable seizure existed in the factual setting present in this case.

         Brooks responds that Haney physically assaulted him when he visited the Carmel city

  offices, and the basic purpose of the Fourth Amendment's prohibition of unreasonable searches

  and seizures is to safeguard the privacy and security of individuals against arbitrary invasions by

  government officials. Camara, 387 U.S. at 528. Brooks argues that there is no criminal statute

  that prohibits recording in city offices, but Haney thought law enforcement was necessary because

  he called the police when Brooks was recording in the city offices, and when the police did not

  immediately arrive, Haney did himself what he wanted the police to do, which was enforce the

  policy against recording. Thus, Brooks argues, the Fourth Amendment applies to Haney's conduct.

         Furthermore, Brooks argues, Haney did exert physical force against him and did exert a

  show of authority. Brooks left the DOCS office because of Haney's show of authority, and Haney

  pushed Brooks against the wall in the Law Department office. Brooks argues this constitutes a

  seizure as there was a restraint on his movement.

         Concerning Haney's claim to qualified immunity, Brooks responds,




                                                   21
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 22 of 29 PageID #: 368




         With regard to the Fourth Amendment, Haney's conduct is so egregious that no
         reasonable person could believe that it would not violate clearly established rights.
         There is no universe in which it is appropriate for a city attorney to shove a 59-
         year-old disabled man into a wall in order to prevent him from recording himself
         in City Hall.

  (Filing No. 42 at 13.)

         After reviewing the designated evidence, the parties' arguments, and the case law, the Court

  concludes that summary judgment is warranted on Brooks' Fourth Amendment claim. The

  Defendants' arguments are well taken. The Fourth Amendment protects individuals' liberty and

  privacy interests and primarily applies in the context of law enforcement to prevent police from

  searching private places without a warrant or without exigent circumstances and from seizing

  suspected criminals unreasonably. Ingraham, 430 U.S. at 673 n.42. The limited expansion of

  Fourth Amendment protections to non-police situations involve government conduct motivated by

  investigatory or administrative purposes. Marshall, 436 U.S. at 312–13. The designated evidence

  indicates that Haney was not engaged in any law enforcement activity or any criminal or civil

  investigatory or administrative activity when he interacted with Brooks. Therefore, the protections

  of the Fourth Amendment do not apply to the factual circumstances of this case.

         Furthermore, this case is nearly identical to the case of Marotz, where any physical contact

  between Haney and Brooks was motivated by fear or frustration rather than to further some civil

  or criminal investigative purpose for Carmel. Although Marotz is not binding precedent, the same

  result is warranted—the Fourth Amendment does not apply. Additionally, Haney did not seize

  Brooks within the meaning of the Fourth Amendment because there is no evidence that Haney

  intended to or did acquire physical control over Brooks when any physical contact occurred.

  Haney was not trying to keep Brooks in the city offices; rather, he wanted him to leave the city

  offices. Brooks' movement was not restrained, and he always was free to leave and move about.




                                                  22
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 23 of 29 PageID #: 369




  Brooks was not seized. Therefore, the Court grants summary judgment to Haney on Brooks'

  Fourth Amendment claim.

  D.     State Law Battery Claim Against Haney

         Lastly, Brooks very briefly alleges in his Complaint that "Haney's actions constitute battery

  . . . under Indiana law." (Filing No. 1 at 4.) The Defendants explain,

         One is liable for the tort of battery if (a) he acts intending to cause a harmful or
         offensive contact with the person of the other or third person, or an imminent
         apprehension of such contact, and (b) a harmful contact with the person of the other
         directly or indirectly results.

  Singh v. Lyday, 889 N.E.2d 342, 360 (Ind. Ct. App. 2008) (internal citation and quotation marks

  omitted). The Defendants acknowledge there was physical contact between Haney and Brooks on

  May 18, 2017, but they deny any contact between the two on March 4, 2016.

         They assert that there is no evidence Haney intended to cause harmful or offensive contact

  with Brooks. Battery is an intentional tort that requires an intent to cause harmful or offensive

  contact with the plaintiff. Mullins v. Parkview Hosp., Inc., 865 N.E.2d 608 (Ind. 2007). The

  Defendants argue there is no evidence that Haney intended to cause harm to Brooks at the Law

  Department office on May 18, 2017. Haney and Brooks came into physical contact when Haney

  was trying to draw Brooks out of the office and into the public hallway. The Defendants assert

  that the physical contact occurred when Brooks raised the camera toward Haney, and Haney

  reflexively moved his hand to block the forearm of Brooks. They argue this touching was

  inadvertent, and, under the circumstances of Brooks' visit to the Law Department and Brooks'

  history with Carmel, there is no evidence to conclude that Haney intended a harmful or offensive

  contact when he and Brooks touched briefly. Thus, the Defendants argue, the battery claim is

  subject to summary judgment.




                                                  23
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 24 of 29 PageID #: 370




         Brooks responds that factual disputes preclude entry of summary judgment on the battery

  claim. He argues that Haney battered him twice: first on March 4, 2016, by getting in Brooks' face

  and pushing him backwards out of the office, and again on May 18, 2017, by shoving him against

  a wall. Brooks asserts that assault occurs when a person acts intending to cause an imminent

  apprehension of a harmful or offensive contact with another person, Raess v. Doescher, 883 N.E.2d

  790, 794 (Ind. 2008), and even a slight touching can be the basis of a battery action under Indiana

  law. Lessley v. City of Madison, 654 F. Supp. 2d 877, 914 (S.D. Ind. 2009).

         Brooks argues that the video recording of the March 2016 incident shows Haney getting

  so close to Brooks that Haney's face fills the entire screen, and Brooks contends that while doing

  so, Haney's stomach touched him. This occurs while Haney is ordering Brooks to leave the office,

  and it is clear from the video that Haney intended to physically intimidate Brooks into exiting the

  office. Brooks argues that the video of the May 2017 incident shows Haney moving rapidly across

  the partition that separates the employees' cubicles from the public area of the office and moving

  toward Brooks while ordering him to get out. Brooks contends that Haney does not walk by him

  in order to lure him out the door; he argues the only plausible interpretation of Haney's actions in

  the video is that he was attempting to force him to stop recording or to shove him out the door,

  causing him to hit the wall instead. Brooks concludes, "Summary judgment is inappropriate on

  the battery claim due to the disputed interpretation of Haney's intent based on the video evidence."

  (Filing No. 42 at 14.)

         The Defendants reply,

                 With respect to the March 4, 2016 incident, the only admissible evidence is
         Haney's testimony that the two did not physically touch and what is shown on the
         video. Defendants acknowledge that the video demonstrates [the] two parties were
         in close quarters, but it does not show a touching and does create a triable issue in
         light of Haney's testimony that a touching did not occur. Thus, the Defendants are




                                                  24
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 25 of 29 PageID #: 371




         entitled to summary judgment on a civil battery claim related to the March 4, 2016
         incident because there was no touching.

  (Filing No. 46 at 19.)

         The Defendants further reply,

                 As to the May 18, 2017 incident at the Law Department, the only admissible
         evidence is the description of the incident by Haney and what is shown on the video.
         Plaintiff was not thrown against the wall. Battery is not committed through
         negligence or inadvertence. Battery is an intentional tort and requires the intent to
         cause a harmful or offensive contact with the plaintiff. Mullins v. Parkview Hosp.,
         Inc., 865 N.E.2d 608, 610 (Ind.2007). Haney and Brooks came into physical contact
         but that contact occurred as Haney was attempting to exit the Law Department for
         the purpose of drawing Brooks into the hallway where recording was permitted and
         to get Brooks away from his staff. In their Opening Brief, Defendants designated
         evidence that Haney was advised before this incident that Brooks had made a
         statement deemed threatening to City employees. Plaintiff does not challenge that
         evidence.

                Thus, in [the] circumstances then present, the drawing of Brooks into the
         hallway away from his staff was important. The physical contact occurred when
         Brooks raised the camera toward Haney and Haney reflexively moved his hand to
         block the forearm of Brooks when Brooks raised the camera toward him when the
         two were in close quarters in the tiny entryway to the Law Department. This
         touching was inadvertent and under the circumstances of Brooks' visit to the Law
         Department and Brooks' history with the City, there is no evidence to conclude that
         Haney intended a harmful or offensive contact when he and Brooks touched briefly.

  Id. at 19–20.

         The Court first notes that Brooks' lawsuit is premised on his inability to form memories

  and remember events from the past. At his deposition, Brooks testified that he has no memory of

  anything that happened during his visits to Carmel's City Hall on March 4, 2016 and May 18, 2017,

  and he can only rely on what is shown in his video recordings (Filing No. 34-1 at 5–11). When

  asked during his deposition to describe the physical contact between him and Haney during the

  May 2017 incident, Brooks testified, "I can't tell you exactly what happened. It's on the videotape.

  But it's just that's what happened." Id. at 11. When asked for details, Brooks replied, "I don't

  remember." Id. Then in his subsequently written declaration, Brooks explained, "On review of the



                                                  25
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 26 of 29 PageID #: 372




  recording of the [March 2016] incident, . . . Haney comes up to me and gets so close to me that his

  stomach touched me until I backed away. Haney walked forward, forcing me to walk backward,

  until I was backed out of the office." (Filing No. 43-2 at 3.) "On review of the recording [of the

  May 2017 incident], . . . Haney crossed the partition to get to my side. He came right up to me and

  shoved me against a wall, hurting my wrist." Id. at 4.

         Federal Rule of Civil Procedure 56(c)(4) states, "An affidavit or declaration used to support

  or oppose a motion must be made on personal knowledge, set out facts that would be admissible

  in evidence, and show that the affiant or declarant is competent to testify on the matters stated."

  Brooks is not competent to testify about the facts alleged in his declaration as he testified under

  oath that he does not remember the events of the past; thus, he has no personal knowledge of the

  facts and can only speculate as to what occurred. Furthermore, Brooks would be capable of only

  providing—as he did in his declaration—his own characterization of the video evidence, but this

  too is improper to establish facts because it is simply his opinion about the facts shown in the

  video. See Hartford Fire Ins. Co. v. Taylor, 903 F. Supp. 2d 623, 633 (N.D. Ill. 2012) ("[A] party's

  own characterization of evidence is not permitted in a Local Rule 56.1 statement. . . . The actual

  evidence is the video footage itself, not [a party's] characterization of it."). Therefore, the Court

  will not consider Brooks' characterization of the video evidence as an alternative version of the

  facts of the events that occurred in March 2016 and May 2017.

         Regarding the March 2016 incident, the designated evidence shows that when Haney

  walked in front of Brooks, he stood close enough to block the camera lens, but he did not physically

  touch Brooks (Filing No. 34-3 at 27). Haney stated, "Sir, I'd like you to turn off the camera."

  Brooks responded, "Don't get that close to me. You don't have to get that close to me." Haney

  replied, "You can turn off the camera." They repeated this back and forth to each other multiple




                                                   26
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 27 of 29 PageID #: 373




  times. Brooks said, "Just back up a little bit. Why are you getting so close to me?" He then said,

  "You're in my air space, and I don't feel comfortable," and "don't touch me," and Haney replied,

  "I'm not touching you. Am I touching you?" Brooks did not respond but rather the two men

  continued to argue about Brooks' disability and Haney's accommodation. Brooks again stated,

  "You're getting too close to me," and "there's an airspace around people that you probably shouldn't

  get in." Haney asked, "why," to which Brooks replied, "because I don't like you being that close

  to me." After again discussing Brooks' disability and Haney's proposed accommodation, Brooks

  left the office and returned to his car (Filing No. 37, Video Recording of March 4, 2016 Visit to

  DOCS, 10:10 to 14:35). While the evidence shows that Haney and Brooks were very close to each

  other, it does not show physical touching. Therefore, Brooks' battery claim for the March 2016

  incident fails. Summary judgment is granted in favor of Haney on this claim.

         Regarding the May 2017 incident, the designated evidence shows that Brooks entered the

  Law Department office and had about a twenty-second conversation with an employee about

  turning off his video recording. Haney then emerged from his office. Brooks explained that he

  needed to drop off a records request, and Haney responded, "You may." Brooks further explained

  that he needed to obtain public records and wanted a signature on the request receipt form. He

  asked if he could get a signed receipt, and Haney replied, "Not until you leave with that camera."

  Brooks responded that he was in a public place, and Haney explained that the office was not a

  "public part of a public place." (Filing No. 37, Video Recording of May 18, 2017 Visit to Law

  Department, 0:40 to 1:01.)

         Haney testified that he stepped closer to Brooks to block him from continuing to record

  into the office (Filing No. 34-3 at 37). Brooks asked again for a copy of the signed records request,

  and Haney told him not until he turned off the video recording or left the office. Haney stated that




                                                   27
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 28 of 29 PageID #: 374




  Brooks would receive a signed copy after he turned off the recording or stepped outside the office.

  Brooks repeated that he needed to record the interaction, and Haney instructed his coworker to call

  the police. Haney pointed toward the door for Brooks to leave the office, opened the door to the

  office, and yelled aggressively, "I'm not going to say it again!"…"No!"…"Get out!" When Brooks

  asked again if he could get a copy of the papers, Haney forcefully yelled, "Turn it off! Turn it off!"

  Rather than waiting for a law enforcement officer to arrive, Haney approached Brooks, reached

  toward Brooks and the video camera as he yelled at Brooks to turn it off, and he made physical

  contact, resulting in Brooks suffering pain to his wrist. During the altercation, the video camera

  is turning from side to side. After this physical contact, Haney walked away and went back into

  his office (Filing No. 37, Video Recording of May 18, 2017 Visit to Law Department, 1:09 to

  1:47).

           Haney testified about the physical contact between himself and Brooks:

           At that point I was so close to him that . . . I could smell him. . . . He moves the
           camera toward my face again and, reflexively, I block his forearm with my right
           hand to get that -- get him away from me. I did touch his -- I didn't touch his hand.
           I touched his lower forearm for about a second with an open palm. And then I
           backed away, and he leans toward me again so I moved to block it. I don't think I
           even touched him the second time, but that was about a second.

  (Filing No. 34-3 at 39.)

           Battery is an intentional tort that requires an intent to cause harmful or offensive contact

  with the plaintiff. There must be more than just the physical contact. Mullins, 865 N.E.2d 608.

  Brooks argues that summary judgment is not warranted on the battery claim because of a disputed

  interpretation of Haney's intent based on the video evidence. Brooks points to the video as

  evidence of Haney's intent. His argument that Haney rapidly moved across the office and came

  right up to him and shoved him against a wall is not confirmed by the video. However, the video

  evidence shows Haney speaking angrily with Brooks for approximately one minute, and trying to



                                                    28
Case 1:18-cv-00613-TWP-TAB Document 53 Filed 09/15/20 Page 29 of 29 PageID #: 375




  get him to turn off the video recording or leave the office. After Brooks refused to turn off the

  video recording, Haney approached Brooks and reached toward Brooks and his video camera as

  he yells for Brooks to turn it off, and Haney made physical contact. The video shows that Haney

  is the aggressor who approaches Brooks. The parties' disagreement about whether Haney intended

  to cause harmful or offensive contact when he touched Brooks is a disputed issue of material fact.

  Therefore, summary judgment is denied on the battery claim for the May 2017 incident.

                                       IV. CONCLUSION

         For the foregoing reasons, the Defendants' Motion for Summary Judgment, (Filing No. 32),

  is GRANTED in part and DENIED in part. The Defendants are granted summary judgment on

  Brooks' Title II ADA claim, Fourth Amendment claim, and the March 2016 battery claim.

  Summary judgment is denied as to Brooks' First Amendment claim, and that claim may proceed

  against Haney and Carmel. However, Haney is entitled to qualified immunity against Brooks' First

  Amendment claim, so he cannot be held liable for civil damages on that claim. Summary judgment

  is also denied as to Brooks' May 2017 state law battery claim.

         SO ORDERED.

  Date: 9/15/2020

  DISTRIBUTION:

  Paul Thomas Belch
  TRAVELERS STAFF COUNSEL
  pbelch@travelers.com

  John R. Maley
  BARNES & THORNBURG, LLP
  jmaley@btlaw.com

  Jeffrey S. McQuary
  BROWN TOMPKINS LORY
  jmcquary@tlawindy.com




                                                 29
